DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II claims 2-4 in the reply filed on 6 December 2022 is acknowledged.
Claims 1 and 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 December 2022.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (JOURNAL OF APPLIED ELECTROCHEMISTRY 10 (1980) 611-621) as evidenced by Chu et al (A.H. Chu et al 2020 IOP Conf. Ser.: Earth Environ. Sci. 508 012192).
As to claims 2-4, Meier discloses a film forming method comprising:
	alternatively applying a first potential and second potential (Fig. 1 describing triangular potential sweeps with specific examples shown in Fig. 3 with plural cycles thus reading on “alternately applying”) to a Ni material (pg. 611 col. 2 last paragraph Ni wires) in a state where the Ni material is immersed in an alkaline solution (nickel wires (0.5 mm diameter, 0.25 cm 2) were used as the working electrodes in nitrogen saturated 1 N KOH solution at 0, 25, 50 and 75°C which reads on the dependent limitations of dependent claim 3 with temperatures and pH’s of 14 of 1 M KOH that fall within said ranges and dependent claim 4 of providing a KOH solution)
	wherein the first potential is a potential at which Ni turns tetravalent in a Ni-H2O system (as evidenced by the instant specification – this value is 0.48 V – [0024] and instant Fig. 3 showing conditions for 50° KOH at pH 14 being approximately 0.6 V in which Meier discloses voltages over 0.6 – see Fig. 3)
	wherein the first potential is a potential at which Ni turns tetravalent in a Ni-H2O system (as evidenced by the instant specification – this value is 0.27 V – [0025] and instant Fig. 3 showing conditions for 50° KOH at pH 14 being approximately 0.4 V in which Meier discloses voltages over and under 0.4 – see Fig. 3).
	As to the limitation of “such that a film that contains Ni203H as a main component is formed on a surface of the Ni material”, Meier is silent as to its formation. However, the physical process of Meier is the same as the instant claim language, that of applying a repeating voltage to a nickel material, the feature is deemed to be presumed met as the recitation of “such as” is written as a result of the process as claimed, that by applying said method steps, the result is the claimed film.  Chu discloses that Ni203H is formed through repeated reduction at particular temperatures (pg. 2).
	It is noted that the claimed film may be met in any discernable manner, such as being formed then unformed (i.e. undergoing a constant oxidation/reduction process where the film is present then converted to something else and then reformed), produced through an intermediate process perhaps not explicitly recognized, or the like. Further, the claims do not preclude a cyclic voltammetric method since by definition, CV plural applies potentials.
	Therefore, it would have either been inherent or obvious to one of ordinary skill in the at the time the invention was formed that a film containing Ni203H was formed in Meier because Chu provided evidence that such a structure is formed via repeated reduction and because Meier performs the same method steps as those claimed, that of repeated applying first and second voltages which satisfy said relationship as evidenced by the physical properties that result from the application of the voltages in the instant specification.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guiader (Olivier Guiader and Patrick Bernard 2018 J. Electrochem. Soc. 165 A396 ) discloses formation of Ni203H films (pg. A397 “Ni203H hydrothermal synthesis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795